BROADDUS, P. J.
This is a suit against defendant as the surety of T. H. Boyer on an appeal bond, executed by him and defendant on appeal from a judgment of a justice of the peace in a cause wherein plaintiff herein was plaintiff, and said Boyer was the defendant, who is not made a party to this action because of the fact that he had received his discharge in a bankruptcy proceeding.
. After the said cause was so appealed to this circuit court, the plaintiff moved to dismiss the appeal on these grounds, viz.:
1. Because neither the appellant, nor anyone for him, entered into a proper recognizance before the justice of the peace, before whom the cause was tried, within the time prescribed by law in a sufficient sum for the payment of the judgment of the justice and costs of appeal.
2. Because the said appeal was not made within ten days after the judgment of the justice was rendered in the cause although the defendant is a resident of the county.
3. Because the justice’s transcript of the record and papers in this cause were filed in this court and, while pending in this court, the defendant, or some person in his behalf, without the knowledge or consent of plaintiff, or his attorney, or agents, has materially aud wrongfully mutilated and changed the judgment record in the office of the justice of the peace before whom it was tried.
On the hearing of the motion, it was shown that the justice’s record recited that the judgment was rendered on the 10th day of September and that the appeal was taken on the 23d day of September, and consequently not within the time provided for taking appeals in such cases. But the record of the justice also showed that it had been mutilated so as to make it recite that the judgment had been rendered on the 11th day of September, which, if true, the appeal had been taken in time. The *347-court sustained the motion and the appeal was dismissed.
It is conceded that, if said appeal was not taken within the time provided hy law, the bond is a nullity and the defendant therefore is not bound in this proceeding. [Adams v. Wilson, 10 Mo. 341; Carnet v. Rodgers, 52 Mo. 145; Smith v. Railroad, 53 Mo. 338.] But it is insisted that, as it does not appear that the court sustained the motion to dismiss the appeal for the reason ■that the same was not taken in time from the judgment of the justice, it cannot be assumed that it was for that particular cause that it was so dismissed, as there are other grounds stated in the motion upon which the court based its action. Without admitting that plaintiff’s position in that respect is the law, we think it is apparent that the court had no other reason for ‘sustaining the motion. The first and second grounds alleged in said motion mean practically the same thing, that is, that the appeal was not taken in time. And, as the third ground alleged assigns no special or general -cause of dismissing the appeal, it will be presumed that 'the court entirely disregarded it as a reason for its action. It will be presumed, where there are several ¿grounds set out in a motion for the dismissal of an appeal, which is sustained, some of which are sufficient -and others are insufficient in law, that the action was “based on the former. We feel safe, therefore, in holding that the appeal was not taken in time.
Plaintiff contends that defendant’s counsel have •changed their position in the matter. That is to- say, that on the motion to dismiss the appeal they insisted that said appeal was taken in time, whereas now they -are insisting that it was not taken in time. But we •do not think so. They are only insisting that the effect of the said judgment of dismissal as to Boyer, defendant’s principal, should be recognized in their behalf and that the plaintiff be bound by a judgment he has obtained. Or, in other words, what was good for the plain*348tiff ought to be good for defendant. “What is sauce for the goose is sauce for the gander.”
We believe, however, that inconsistency lies at the door of the plaintiff. He caused the appeal to be dismissed for the reason that the appeal was not taken in time, but is now insisting that it was taken in time and that the bond is valid. He is estopped by his own conduct and by every consideration of justice and good morals. In Reiger v. Faber, 116 Mo. App. 123, a similar case, we decided that the plaintiff was estopped. And the matter is also res adjudicaba as the defendant stands in the shoes of Boyer, his principal. Reversed.
All concur.